Exhibit 10.1
 
AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment No. 1 to Second Amended and Restated Employment Agreement
(“Amendment”) is made and entered effective as of January 21, 2016, by and
between Autobytel Inc., a Delaware corporation (“Company”), and Jeffrey H. Coats
(“Employee”).


Background
 
The Company and the Employee have entered into that certain Second Amended and
Restated Employment Agreement dated as of April 3, 2014 (“Employment
Agreement”).  The parties desire to amend the Employment Agreement as set forth
in this Amendment.
 
In consideration of the mutual covenants and agreements contained herein, and
with reference to the above recitals, the parties hereby agree as follows:
 
ARTICLE 1
Amendments to Employment Agreement
 
1.1           Payment of Base Annual Salary.  Section 4(a) of the Employment
Agreement is hereby amended in its entirety to read as follows:
 
(a)           As compensation for the services to be rendered by Employee
pursuant to this Agreement, the Company hereby agrees to pay Employee a base
annual salary (“Base Annual Salary”) at a rate equal to Five Hundred Fifty
Thousand Dollars ($550,000) during the Term. Employee’s Base Annual Salary shall
be reviewed by the Board (or the Compensation Committee thereof) at least
annually and may be increased by an amount approved by the Board (or the
Compensation Committee thereof) in its sole discretion, and Employee agrees that
the Company has not made any promises or guaranty of any increase in Base Annual
Salary during the Term. The Company may not reduce Employee’s Base Annual Salary
during the Term without Employee’s prior written consent. The Base Annual Salary
shall be paid in substantially equal bimonthly installments, in accordance with
the normal payroll practices of the Company. While employed by the Company, the
Employee will not receive any compensation for Employee’s service as a member of
the Company’s Board or any of its committees.
 
1.2           Payment of Annual Incentive Compensation. Section 4(c) of the
Employment Agreement is hereby amended in its entirety to read as follows:
 
(c)           For each calendar year beginning with 2014 and ending before this
Agreement expires or terminates, Employee shall be eligible to receive, at the
time and in the form provided for in the Company’s annual incentive compensation
plan, an annual incentive bonus opportunity targeted at one hundred percent
(100%) of Employee’s Base Annual Salary based upon annual performance goals and
the achievement of those goals, as established and determined at least annually
(and consistently with the Company’s most recent proxy statement disclosure of
the standards for providing cash-based incentive compensation) by the Board or
the Compensation Committee of the Board. Such performance goals may include
Company-wide performance objectives, divisional or departmental performance
objectives, and/or individual performance objectives, as the Board or the
Compensation Committee may determine in its discretion.
 
1.3           Changes Apply Retroactively. The compensation changes set forth in
Sections 1.1. and 1.2 above shall be applied and shall be effective
retroactively as of January 1, 2016.
 
ARTICLE 2
General Provisions
 
2.1           Capitalized Terms.  All capitalized terms in this Amendment, to
the extent not otherwise defined herein, shall have the meaning assigned to them
in the Employment Agreement.
 
2.2           Continuing Effectiveness.  Except as modified by this Amendment,
the Employment Agreement shall remain in full force and effect and neither party
by virtue of entering into this Amendment is waiving any rights it has under the
Employment Agreement, and once this Amendment is executed by the parties hereto,
all references in the Employment Agreement to “the Agreement” or “this
Agreement,” as applicable, shall refer to the Employment Agreement as modified
by this Amendment.
 
2.3           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.
 


 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 

  Autobytel Inc.  
 
By:    /s/ Glenn E. Fuller   
  Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative
Officer and Secretary      
 
Employee
 
 
By:    /s/ Jeffrey H. Coats
  Jeffrey H. Coats

 
 